DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Status
Claims 1-24 are pending in this case. Claims 1, 2, 13, 14 are currently amended. No claims are currently added. No claims are currently cancelled.

Claims 1-24 are pending and allowed in the application.

Response to Arguments
Applicant’s arguments, see page 10, filed 12/30/2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections have been fully considered and are persuasive in view of current amendments. The examiner has withdrawn the rejections in view of the claim amendments. 

Applicant’s arguments, see page 11-13, filed 12/30/2020, with respect to the previous 103 rejections have been fully considered and are persuasive. The applicant has made a 102(b)(2)(C) Disqualifying statement. The applicant has stated that:
 The present application, U.S. Pat. App. 14/068,638 ('638 invention), and Buerk (U.S. Pat. Pub. 2014/0279878) were, at the time the '638 invention was made, wholly owned by, or subject to an obligation of assignment to the Assignee, Connectwise Inc. In particular, the '638 invention was assigned to Connectwise Inc at the time the '638 application was filed on Oct. 31, 2013. U.S. Pat. Pub. 2014/0279878 was assigned to Labtech LLC at the time U.S. Pat. Pub. 2014/0279878 was filed on March 12, 2013. Connectwise Inc. wholly owned Labtech since 2010, including when the invention of U.S. Pat. Pub. 2014/0279878 was made. Accordingly, U.S. Pat. App. 14/068,638 and U.S. Pat. Pub. 2014/0279878 were commonly owned at the time the respective inventions were made.

In view of MPEP 717 the applicant has made an effective statement of common ownership. Therefore the previous 103 rejection is withdrawn. 

Reasons for Allowance
Applicant's independent claims 1 and 13 recite systems and methods of "improving performance of a cloud comprising one or more processors that execute a business automation system". Applicant's claims provide a structure with specific rules that improve the existing technological process by providing a system to transmit accessory components created by a first user of a business automation system to a second user of the business automation system and providing a download module that determines whether an accessory component designed and constructed by a first user of the system is compatible with an instance of the system configured by a second user that is different 

The closest prior art Savage et al. (US 20140258972 A1) in view of Bernardini et al. (US 20100023918 A1) in view of Kampas (US 20120124211) either individually or in combination fail to teach or fairly suggest the claimed invention as described below.

The prior art reference Savage discloses generating embeddable widgets capable of accessing contents in a cloud-based platform. In one embodiment, a method comprises receiving a request identifying a target content in the cloud-based platform. Kampas discloses integrating multi-vendor cloud computing operations and architectures by using service-oriented orchestration to create a vendor and platform agnostic cloud computing framework. Bernardini discloses an open marketplace for distributed service arbitrage with an integrated risk management is presented. The claimed invention is non-obvious because based on the references individually or in combination, one of ordinary skill in the art would not have found it obvious to perform the claimed invention.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683